Citation Nr: 1706426	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to a compensable rating for service-connected erectile dysfunction.

3.  Entitlement to a rating in excess of 20 percent prior to January 6, 2016, and in excess of 40 percent thereafter, for service-connected diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent prior to January 6, 2016, and in excess of 40 percent thereafter, for service-connected diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014 and September 2015, the Board remanded the appeal for further development, and the case has since been returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) has substantially complied with all of the June 2014 and September 2015 remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a January 2016 rating decision, the Veteran's ratings for diabetic peripheral neuropathy of the bilateral lower extremities were increased to 40 percent, effective January 6, 2016.  However, as higher ratings for these disabilities are available throughout the appeal period, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal regarding the evaluation of these disabilities to reflect the January 2016 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).






FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by the Veteran's service-connected disabilities.

2.  For the entire appeal period, the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.

3.  Prior to May 22, 2014, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities was manifested, at its worst, by moderate incomplete paralysis.

4.  From May 22, 2014, the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities was manifested, at its worst, by moderately-severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 (2016).

3.  Prior to May 22, 2014, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  Prior to May 22, 2014, the criteria for a rating in excess of 20 percent for diabetic neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  From May 22, 2014, the criteria for a rating of 40 percent, but no higher, for diabetic neuropathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  From May 22, 2014, the criteria for a rating of 40 percent, but no higher, for diabetic neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  VA's duty to notify was satisfied by letters of February 2007 and July 2007.  While the July 2007 letter was after the initial rating decision, the Veteran's claims were subsequently reajudicated, most recently in a January 2016 supplemental statement of the case.  

With respect to the claims decided herein, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In this regard, the Board notes that the September 2015 remand directed the obtained to send a letter to the Veteran asking him to complete the necessary authorization(s) for release of information from multiple private treatment providers.  The AOJ sent a letter in November 2015 requesting this information; however, he has yet to respond.  In this regard, the Board notes that the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If he wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases such as hypertension listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran maintains that service connection is warranted for hypertension as secondary to his service-connected disabilities, including diabetes mellitus, coronary artery disease (CAD), and/or renal insufficiency.

The Veteran has not contended, and the evidence does not show, that hypertension had its onset during service, within one year of separation from service, or is otherwise causally related to his military service, to include any instance of his service in Vietnam.  Furthermore, the Veteran's service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to hypertension.  Furthermore, the record does not show a diagnosis of hypertension until well after his discharge in September 1971.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery).  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.  Rather, as noted previously, the Veteran claims that hypertension is secondary to his service-connected disabilities, including diabetes mellitus, CAD, and/or renal insufficiency.

In March 2012, a VA medical opinion was obtained as to whether the Veteran's hypertension was aggravated by his service-connected renal insufficiency.  The examiner noted that he had suffered from decreased renal function in the past and upon current testing and that such was at least as likely as not related to his service-connected diabetes mellitus.  However, the examiner noted that the Veteran's hypertension had been well managed for the past two years, including the measurements taken during the examination.  Thus, although the Veteran's renal function may be secondary to his diabetes, it was less likely than not that his hypertension was aggravated by either his diabetes mellitus or renal functioning.

In July 2014, the Veteran underwent a VA examination.  The examiner first opined that hypertension was not related to his service.  The examiner noted that there was no evidence of a diagnosis of hypertension in his service treatment records, nor was there evidence of a diagnosis of hypertension within one year from discharge.  He also reported that hypertension predated his diagnosis of diabetes mellitus, and that it was diagnosed in the 1990s.  The examiner concluded that the Veteran's hypertension was less likely than not related to his military service or had its onset within one year from discharge.  The examiner then stated that his blood pressure readings did not support the aggravation of hypertension.  Specifically, the examiner stated that the Veteran's diagnosis of hypertension predated his diagnoses of diabetes mellitus and CAD, and his hypertension was well controlled with medication and there was no evidence of aggravation.  Thus, the examiner concluded that his hypertension was not secondary to his service by his service-connected diabetes mellitus and CAD.

The examiner then went on to say that hyperinsulinemia, volume expansion induced both by insulin and hyperglycemia and increased vascular stiffness, due to insulin resistance in type diabetes, may increase systemic blood pressure.  No further explanation for the statement was provided.

In March 2015, an addendum opinion was obtained from a different examiner.  After reviewing the record, as well as the July 2014 VA medical opinion, the examiner stated that he agreed with the prior examiner that the Veteran's hypertension was less likely than not aggravated by his service-connected diabetes mellitus, CAD, or the aggregate impact of those disabilities.  The examiner reasoned that hypertension had its onset prior to both diabetes mellitus and CAD. Moreover, the examiner noted that hypertension was controlled with medication as noted in his private treatment records.  In conclusion, the examiner opined that the Veteran's hypertension was less likely than not proximately due to, the result of, or aggravated by his service-connected diabetes mellitus or CAD, singly or in the aggregate.  With regard to the July 2014 VA examiner's concluding statement, the March 2015 examiner quoted an article that stated that the concept of insulin resistance with hyperinsulinism being the cause of other associated disorders is still unproven but continued to be investigated.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension.  In this regard, the Board places great probative weight on the March 2012, July 2014, and March 2015 VA medical opinions that concluded that his hypertension was secondary to his service-connected disabilities, including diabetes mellitus, CAD, and/or renal insufficiency.  The Board finds that, collectively, the opinions clearly reflect consideration of the Veteran's medical history, including his VA and private treatment records documenting his blood pressure readings through the years, as well as the medical literature discussing the relationship between diabetes mellitus and hypertension, as well as the lay statements of record, including his statements concerning the onset of symptoms, and provides a complete rationale supported by the evidence of record.  Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinion.").  Therefore, the Board accords the greatest probative weight to the March 2012, July 2014, and March 2015 VA medical opinions.

Moreover, no medical evidence of record refutes the March 2012, July 2014, and March 2015 VA medical opinions.  In this regard, none of the Veteran's post-service treatment records, including his VA and/or private treatment records, suggest that his hypertension was caused or aggravated by his service-connected diabetes mellitus, CAD, and/or renal insufficiency.

Furthermore, while the Veteran contends that his hypertension is secondary to these service-connected disabilities, he is not competent to opinion on such complex medical questions.  Specifically, where the determinative issue is one of medical causation or aggravation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The question of causation/aggravation of hypertension involves a medical subject of an internal physical process extending beyond the immediate observable cause-and-effect relationship.  As such, the determination as to whether his hypertension is secondary to his service-connected disabilities requires a specialized understanding of the medical nature and pathology of that disorder, which the Veteran has not been shown to have.  See Jandreau, supra; Woehlaert, supra.  As such, his opinion is afforded no probative value.

Therefore, based on the foregoing, the Board finds that service connection for hypertension as secondary to the Veteran's service-connected diabetes mellitus, CAD, and/or renal insufficiency is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2016).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The Veteran file his claim for service connection for each of the disabilities addressed below on June 9, 1999.

A.  Erectile Dysfunction

Historically, the Veteran was award service connection for erectile dysfunction associated with herbicide exposure in July 2004, and a noncompensable rating was assigned under Diagnostic Code 7913-7522, effective July 13, 2004.  Furthermore, the July 2004 rating decision awarded special monthly compensation (SMC) based on "loss of use of a creative organ," pursuant to 38 U.S.C.A. § 1114(k), effective July 13, 2004.  In this regard, the Board notes that Diagnostic Code 7913 is the rating code for diabetes mellitus.

The Board notes that there is no specific diagnostic criterion for erectile dysfunction.  See generally 38 C.F.R. § 4.115b, Ratings of the Genitourinary System, Diagnostic Codes 7500-42.  When a Veteran is diagnosed with an unlisted disease, the condition must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27.  Here, the AOJ has rated the Veteran's erectile dysfunction under DC "7913-7522," which represents an unlisted genitourinary disability evaluated by analogy to penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

Pursuant to Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  This is the only schedular rating provided under this diagnostic code.  The Board notes that, in every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  The Board notes that no other schedular criteria are applicable to erectile dysfunction.

As discussed above, the AOJ has separately awarded the maximum rating for SMC based upon loss of use of a creative organ under 38 U.S.C.A. § 1114(k).  This compensation contemplates impotence, and may be awarded even if the Veteran can achieve erection and penetration with the use of medication.  See Veterans Benefits Administration (VBA) Adjudication Manual M21-1, Part III.iv.4.I.2.b (Entitlement to SMC Associated With ED).  A separate rating under Diagnostic Code 7522 may only be awarded deformity of the penis with loss of erectile power.  See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).  However, VBA has indicated that a compensable rating under Diagnostic Code 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident."  Id.

Thus, the record reflects that the Veteran has been awarded VA compensation for impotence regardless of whether his impotence is complete or whether medications or implantations allow some form of erection and penetration.  As such, any further compensation for erectile dysfunction alone, regardless of the severity, would constitute pyramiding that is prohibited under 38 C.F.R. § 4.14.  As such, the evidence must demonstrate "deformity of the penis" to warrant an additional schedular rating under Diagnostic Code 7522.  

Pertinent evidence of record includes lay statements from the Veteran and his wife, and March 2007, July 2009, and January 2016 VA examinations.

During a March 2007 VA examination, the Veteran reported erectile dysfunction for the last three years, and stated that he had not been given medication and was unable to have sexual intercourse.  He reported a fair energy level.  He reported having to get up once a night to urinate, and frequent urination during the day.

During a July 2009 VA examination, the Veteran stated that he had suffered from erectile dysfunction for four years, and that he was only able to have sexual intercourse twice a month with the use of medication.  Upon examination, the Veteran was circumcised, and his testicles were normal.  No deformity was noted.

In a July 2014 statement, his wife stated that, although he tried both pills and pumps, he nevertheless experienced problems associated with erectile dysfunction.

In January 2016, the Veteran underwent another VA examination.  The examiner noted the diagnosis of erectile dysfunction.  He stated that, while he was able to achieve an erection sufficient for penetration, the rigidity dissipated prior to ejaculation despite the use of medication which was ineffective.  The examiner indicated that there was no renal dysfunction due to erectile dysfunction, nor was there a voiding dysfunction.  Upon examination, the Veteran's penis, testes, epididymis, and prostate were normal.

After careful review of the lay and medical evidence, the Board finds that the Veteran's erectile dysfunction is not manifested by penile deformity.  As discussed above, no deformity was noted during the March 2007, July 2009, and January 2016 VA examinations.  With regard to the Veteran's claims of an inability obtain and maintain an erection, such is an aspect that is compensated with his award of SMC compensation.  

Overall, the Veteran is clearly competent to describe visible aspects of his penis.  The VA examiners and clinicians are similarly competent to describe physical features.  Notably, neither he nor the examiners have described any physical deformity related to the Veteran's penis.  

Thus, the Board finds that the preponderance of the evidence establishes that the Veteran's erectile dysfunction is manifested by loss of erectile power without deformity of the penis.  As noted above, his difficulties obtaining and maintaining an erection have been compensated by an award of the maximum level of SMC for loss of use of a creative organ.  Therefore, he does not meet or nearly approximate the criteria for a separate compensable initial rating under Diagnostic Code 7522.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his erectile dysfunction.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, supra.  In this case, however, VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for erectile dysfunction.  The medical evidence of record also largely contemplates his description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected erectile dysfunction; however, the Board finds that his symptomatology has been adequately addressed by the assigned rating throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

B.  Peripheral Neuropathy

In the May 2007 rating decision on appeal, the AOJ increased the Veteran's rating for his service-connected diabetic neuropathy of the bilateral lower extremities to 20 percent, effective February 20, 2007, under Diagnostic Code 7913-8620.  In this regard, the Board notes that Diagnostic Code 7913 is the rating code for diabetes mellitus.  In a January 2016 rating decision, the AOJ increased the Veteran's ratings to 40 percent, effective January 6, 2016, under Diagnostic Code 8620.

Under Diagnostic Code 8620 for neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted when there is moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis warrants an 80 percent rating where the foot dangles and drops, there is no active movement possible of muscle below the knee and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, at most, the moderate degree. The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's claim was received on February 20, 2007.  Pertinent evidence of record includes lay statements from the Veteran and his wife, VA and private treatment records, and February 2006, March 2007, July 2009, and January 2016 VA examinations.

During a February 2006 VA general medical examination, the Veteran reported some numbness and tingling in his feet and toes, as well as poor balance because he could not sense the ground.  He denied nocturnal pain or dysthesias.  He reportedly used a cane for balance.  Upon examination, his gait was normal and he was able to walk without a cane.  He had no difficulty getting off of the table, and he rose from a seated position without pushing off.  Deep tendon reflexes were absent in the ankles.  Sensory examination revealed slightly decreased sensation to vibration and light touch in the toes and decreased pinprick in the toes and forefeet.  He was diagnosed with mild sensory peripheral neuropathy involving the forefeet only.

A January 2007 private treatment record noted that the Veteran's feet continued to give him discomfort, and were sensitive to touch.  The treating physician noted significant symptoms of diabetic neuropathy and his medication was increased.

In March 2007, the Veteran underwent a VA examination of his service-connected peripheral neuropathy of the bilateral lower extremities.  He reported constant numbness and tingling in his feet, as well as pain in his distal extremities.  He stated that sitting in one position for too long exacerbated his pain, and that moving his feet into different positions helped.  He denied any specific weakness.  Upon examination, the examiner noted edema of the bilateral lower extremities, but muscle strength was five out of five.  Ankle jerk reflex was absent, and vibratory sense is not intact from the mid-calf distally in the bilateral lower extremities.

A March 2007 VA treatment record noted that the Veteran's deep tendon reflexes were normal bilaterally.

A July 2007 VA treatment record noted that diabetic foot examination revealed no skin breaks, deformity, erythema, trauma, pallor on elevation, dependent rubor, nail deformities, extensive callouses, or pitting edema.  There was decreased sensation on both plantar surfaces, the dorsalis pedis and posterior tibial pulses were present and within normal limits and there were no complaints of foot pain.

In October 2008, in connection with his claim for SSA disability benefits, the Veteran reported that his legs hurt during the night, and that his feet felt as though they were asleep or on fire.  He reported the use of a cane and the need to wear boot to improve his walking.  He reported problems walking on uneven ground.  He also reported problems with squatting, standing, walking, sitting, kneeling, walking up or down stairs, and completing tasks in a timely fashion.

In November 2008, in connection with his claim for SSA benefits, the Veteran underwent a medical examination.  The examiner noted a history of a burning pain in the Veteran's feet and pretibial regions over the shins, as well as numbness and tingling that gradually progressed up to his thighs.  The examiner noted that straight leg was normal, that deep tendon reflexes were absent, and sensation to light touch and deep touch was absent from the mid lower leg to the peripheral extremities.

In July 2009, the Veteran underwent another VA examination.  He reported tingling and numbness in his legs dating back to 2002.  He stated that the feeling went up to his knees, and that he had no feeling in his feet at all.  Upon examination, there was edema in his ankle and feet.  Tendon reflexes at the knees and ankles were absent, and there was diminished sensation to pinprick to the knees bilaterally.

During an October 2010 VA examination, the Veteran reported loss of strength, tingling/numbness, and pain after walking long distances (30-40 feet).  Upon examination, the examiner noted evidence of peripheral edema in the bilateral lower extremities.  The examiner noted abnormal coordination, including only able to take a few steps and very unsteady.  The examiner noted abnormal strength, including generalized weakness, abnormal fine motor control, and abnormal muscle tone, including generalized weakness, worse distally.  Patellar and Achilles reflexes were diminished bilaterally.  Sensory examination revealed numbness and tingling in the feet and legs, worse on the left.  Pinprick test was abnormal with diminished stocking fashion up to the knee and fine touch.  Position and vibratory senses were abnormal and diminished up to the ankle, and he could not discern two point discrimination.

An April 2012 private treatment record noted that the Veteran's sensation was intact with normal muscle strength.  Another April 2012 private treatment record noted that the Veteran sensation to pinprick was normal and there was no focal motor or sensory deficits.  Deep tendon reflexes were normal.

February 2014 and May 2014 VA treatment records note the Veteran's complaint of weakness, including muscle weakness.  He denied calf pain with walking, numbness, and tingling.

In May 2014, the Veteran underwent a private examination of his peripheral neuropathy.   The examiner noted his complaint of progressive numbness and pain.  Testing revealed borderline slowing of the peroneal and tibial motor latencies and conduction velocities in both lower extremities.  Sural sensory latencies were absent in both lower extremities.  Needle testing on the tibialis anterior, medial gastrocnemius, and vastus lateralis was normal with no evidence of positive sharp waves or fibrillation potentials.  With contraction of the muscles, there was no evidence of reinnervation potentials without any polyphasic discharges.  The examiner concluded that the test results were abnormal and consistent with mixed motor and sensory polyneuropathy affecting the bilateral lower extremities.

In a July 2014 statement, the Veteran's wife stated that he was having a hard time with his peripheral neuropathy and that he was having more difficulty moving around and staying active.  She stated that he suffered from pain every day, that it was worse at night, and that his condition worsened if he pushed himself.

In November 2014, the Veteran underwent a VA car coordination home telehealth evaluation.  Concerning any vascular symptoms, the Veteran denied calf pain with walking or leg cramps.  He also denied any neurologic symptoms, including dizziness, falls, seizures, weakness, numbness, tingling, or tremors.

In January 2016, the Veteran underwent another VA examination.  The examiner noted the diagnosis of diabetic peripheral neuropathy.  He reported pain and paresthesias of both feet and lower legs, especially when lying down.  He stated that walking was painful as well.  Concerning the Veteran's symptoms in both lower extremities, the examiner noted severe constant pain, severe intermittent, severe paresthesias and/ dysesthesias, and severe numbness.  Muscle strength testing was normal, and deep tendon reflexes were normal in the knee and absent in the ankle.  There was decreased light touch sensation in the ankle and lower leg, and light touch sensation was absent in the foot and toes.  Position sense was normal, but vibration sense was decreased and cold sensation was absent.  There was no evidence of atrophy or trophic changes of the lower extremities.  Overall, the examiner determined that the Veteran's peripheral neuropathy of the bilateral lower extremities resulted in moderately severe incomplete paralysis.  The examiner noted that May 2014 electromyography results were consistent with mixed motor and sensory polyneuropathy of the bilateral lower extremities.

Based on the foregoing, the Board finds that the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities was manifested by moderately-severe incomplete paralysis effective May 22, 2014.  This finding is based upon the May 2014 private treatment record which noted the Veteran's complaint of progressive weakness and pain, as well as the testing results which revealed slowing of the peroneal and tibial motor latencies and conduction velocities in both lower extremities, and the private treatment providers diagnosis of with mixed motor and sensory polyneuropathy affecting the bilateral lower extremities.  Moreover, the Board notes that the January 2016 VA examiner explicitly relied on the May 2014 private treatment record to formulate his conclusion that the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities manifested as moderately-severe incomplete paralysis.  See January 2016 VA Examination. Thus, the Veteran is entitled to a 40 percent rating for diabetic peripheral neuropathy of each lower extremity, effective May 22, 2014.

However, at no point during the present appeal does the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities warrant higher ratings.  With regard to the period from February 22, 2007, to May 21, 2014, the Board finds that his diabetic peripheral neuropathy of the bilateral lower extremities was manifested by no more than moderate incomplete paralysis.  Although he consistently reported, and the medical evidence confirms, decreased sensation, numbness, and tingling, as well as pain in his lower extremities, the February 2006 VA examination noted that his gait was normal and he was able to walk without a cane.  Furthermore, although the Veteran's ankle jerk was absent during the March 2007 VA examination, his strength was normal.  Furthermore, while the October 2010 VA examiner noted abnormal coordination and fine motor control, as well as abnormal muscle tone, the April 2012 VA treatment records indicate normal muscle strength and no focal motor or sensory deficits.  As noted above, when symptoms are wholly sensory in nature, a finding of disability greater than moderate is not appropriate.  38 C.F.R. § 4.124a.  Therefore, the Veteran's is not entitled to a rating in excess of 20 percent prior to May 22, 2014.

Furthermore, the Board finds that at no point from May 22, 2014, has the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities been manifested by severe incomplete paralysis.  In this regard, the May 2014 private treatment record noted that needle testing on the tibialis anterior, medial gastrocnemius, and vastus lateralis was normal with no evidence of positive sharp waves or fibrillation potentials, and contraction of the muscles demonstrated no evidence of reinnervation potentials without any polyphasic discharge.  Furthermore the January 2016 VA examiner specifically noted that there was no evidence atrophy or tropic changes in his lower extremities.  Therefore, the Veteran's is not entitled to a rating in excess of 40 percent from May 22, 2014. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his diabetic peripheral neuropathy of the bilateral lower extremities.  The Board acknowledges that, in advancing this appeal, he believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report his observable symptoms.  Layno v. Brown, supra.  In this case, however, the treatment records and VA examinations offering detailed, specific, and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for diabetic peripheral neuropathy of the bilateral lower extremities.  The medical evidence of record also largely contemplates his description of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities; however, the Board finds that his symptomatology has been adequately addressed by the assigned rating throughout the appeal period.  Therefore, assigning further staged ratings for each disability is not warranted.

C.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected erectile dysfunction and diabetic peripheral neuropathy of the bilateral lower extremities with the established criteria found in the rating schedule that is pertinent to each disability.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which each disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the assigned ratings fully contemplate the nature and severity of the Veteran's service-connected disabilities.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the provisions of 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations." However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability at any point during the appeal period.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As a final point, the Board notes that the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities may be a component of a claim for higher rating if expressly raised by a Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Board notes that the Veteran filed a formal claim for a TDIU that was received in October 2008 wherein he claims that he was unemployable as of September 3, 2008, the day after the his last day of full-time employment.  In a February 2010 rating decision, the AOJ granted a TDIU, effective September 3, 2008.  As such, the Board finds that Rice is not applicable to the current appeal, and any further discussion of entitlement to a TDIU is not necessary.  Rice, supra.


ORDER

Service connection for hypertension is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 20 percent prior to May 22, 2014, for diabetic peripheral neuropathy of the right lower extremities is denied.

A rating in excess of 20 percent prior to May 22, 2014, for diabetic peripheral neuropathy of the left lower extremities is denied.

A rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the right lower extremities is granted, effective May 22, 2014.

A rating of 40 percent, but no higher, for diabetic peripheral neuropathy of the left lower extremities is granted, effective May 22, 2014.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


